Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 10, 2022, have been carefully considered.  
No claims have been canceled or added; claims 1-25 remain presently pending in this application.

Election/Restrictions
Claims 11-25 remain presently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for forming a layered peroxide selective catalyst (claims 11-20), to a device comprising a layered peroxide selective catalyst (claims 21-23), and to a method of oxidizing water to selectively form hydrogen peroxide (claims 24 and 25), there being no allowable generic or linking claim. Election was made without traverse in the previous Office Action.
Claims 1-10 remain presently under consideration by the Examiner.

Withdrawn Objections and Rejections
	The following objections and rejections, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objections to claims 1 and 9 for the informalities therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 3 and 8.

Rejoinder of Non-Elected Claims
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-25, directed to processes of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 21, 2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-25 are now under consideration by the Examiner.
Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed layered peroxide selective catalyst, said catalyst comprising (1) at least a first layer on a substrate, said first layer comprising at least a first metal oxide alloyed or doped with at least one metal, and (2) at least a second layer, said second layer comprising at least a second metal oxide that is optionally free or substantially free of the aforementioned at least one metal.
While multilayered catalysts are known in the art, the catalyst as recited in Applicants’ claims is not known in the art.
Exemplary prior art includes:
Ricketts et al. (U. S. Patent No. 10,003,089), which teaches a multi-layer coating for fuel cell, comprising substrate and alternating oxide-forming layers and elution resistant layers.  The oxide-forming layers may include Ti, doped Ti or a Ti alloy; the elution resistant layers may include noble metal or tantalum, but not a metal oxide (i.e., not a “second metal oxide”).
Bianchi et al. (U. S. Patent No. 4,072,585), which teaches metal electrodes having a semi-conductive coating of TiO2 or Ta2O5 (col. 1, lines 12-24), which can be doped with, e.g., Cr, V, Sn, Ni, and Fe oxides (col. 2, lines 19-54).  The semi-conductive coating can be applied to titanium or tantalum base anodes via methods including electrodeposition (col. 5, lines 46-58).  Additionally, this reference teaches doped metal oxides reading upon Applicants’ “first metal oxide alloyed or doped with at least one metal…”, but fails to teach or suggest the remaining components of Applicants’ claimed layered peroxide selective catalyst.
Monzyk et al. (U. S. Patent Publication No. 2009/0074611), which teaches a photolytic hydrogen peroxide generator.  Figure 2D of this reference teaches an embodiment comprising a photocatalyst and a second component for hydrogen peroxide production (paragraph [0080]).  Monzyk et al. also teach titanium dioxide and tungsten oxide as exemplary photocatalytic materials (Table 2), but do not teach the specifically claimed first and second layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 17, 2022